Exhibit 10.63

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Sublease”) is made as of the 1st day of
September, 2009, between KPMG LLP, a Delaware limited liability partnership
(“Sublandlord”) and LOOKSMART, LTD., a Delaware corporation (“Subtenant”).

R E C I T A L S

WHEREAS, Sublandlord is the tenant under that certain Lease dated November 20,
2003, between Cousins/Myers II, LLC, a Delaware limited liability company
(“Original Landlord”), as landlord, and Sublandlord, as tenant (the “Original
Lease”; the Original Lease as thereafter amended and supplemented by that
certain First Amendment to Lease Agreement dated April 7, 2004, Letter dated
September 20, 2004, Supplemental Notice Establishing Rent Commencement Date
dated December 21, 2004, and Second Amendment to Lease Agreement dated
November 22, 2005 (the “Second Amendment”), being referred to herein as the
“Lease”) for premises comprised of 118,102 rentable square feet (the “Premises”)
located in that certain building generally known as 55 Second Street, San
Francisco, California (the “Building”). A copy of the Lease is attached hereto
as Exhibit A (with certain financial provisions redacted). Capitalized terms
used in this Sublease and not otherwise defined herein shall have the meanings
given to them in the Lease.

WHEREAS, Original Landlord’s interest as landlord under the Lease was
subsequently transferred to Hines 55 Second Street LP, a Delaware limited
partnership (“Landlord”).

WHEREAS, Subtenant desires to sublease the portion of the Premises leased to
Sublandlord, pursuant to the Lease, located on and comprising the entire seventh
(7th) floor of the Building (the “Space”).

WHEREAS, Sublandlord is willing to sublease the Space to Subtenant upon the
terms, covenants and conditions hereinafter provided.

NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
set forth in this Sublease, Sublandlord and Subtenant do hereby agree as
follows:

1. Subleased Premises. Sublandlord does hereby sublease to Subtenant, and
Subtenant does hereby sublease and rent from Sublandlord, (i) the Space and
(ii) all permanent improvements within the Space constructed by Landlord or by
or on behalf of Sublandlord (collectively, the “Subleased Premises”). Subtenant
shall have the right to use in common with Sublandlord and others entitled
thereto the common areas of the Project pursuant to the Lease. In addition,
subject to the terms, covenants and conditions of this Sublease, Subtenant shall
have the exclusive right to use during the Sublease Term (defined below), free
of charge, the furniture, fixtures and equipment more particularly described on
Schedule A annexed hereto and made a part hereof (the “Personal Property”)
located in the Space. Subtenant shall have no obligation whatsoever to repair,
replace or maintain the Personal Property, unless any damage thereto is caused
by the negligence or willful misconduct of Subtenant. Provided that there is no
change in the size of the Subleased Premises between the date of this Sublease
and the Commencement Date (defined below) (e.g., there has been no change in the
size of the Subleased Premises by

 

1



--------------------------------------------------------------------------------

reason of any damage or destruction to or condemnation of the Subleased
Premises), the parties hereby (i) stipulate that the Space shall be deemed to
contain approximately 19,997 rentable square feet upon delivery of the Space by
Sublandlord to Subtenant (the “Space Measurement”), (ii) agree that neither
party shall have any right to dispute the Space Measurement and (iii) waive any
claim in connection with the Space Measurement, regardless of whether the Space
is found to have contained more or less than 19,997 rentable square feet upon
delivery of the Space to Subtenant. Sublandlord represents and warrants for the
benefit of Subtenant that the rentable square footage of the Space was not
remeasured pursuant to Section 4 of the Second Amendment and that Sublandlord
pays Base Rental for the Space under the Lease and Tenant’s Forecast Additional
Rental and Tenant’s Additional Rental for the Space under the Lease on the basis
of the Space consisting of 19,997 rentable square feet.

2. Term.

(a) Commencement Date. The term of this Sublease (the “Sublease Term”) shall
begin on the date (the “Commencement Date”), that is the later to occur of
(i) November 1, 2009, (ii) the date that all work described on Schedule B
annexed hereto and made a part hereof (“Sublandlord’s Work”) has been
“substantially completed” (defined below), (iii) the date on which Sublandlord
delivers exclusive possession of the Subleased Premises to Subtenant in broom
clean condition, and (iv) the date that the written consent of Landlord to this
Sublease has been obtained in accordance with Section 13. The phrase
“substantially completed”, as the same relates to Sublandlord’s Work, means that
Sublandlord’s Work has been completed except for minor details of construction
(collectively, “Punch-list Items”), if any, the non-completion of which do not
substantially interfere with Subtenant’s ability to take possession of or use
the Subleased Premises. Subject to Sublandlord having obtained the written
consent of Landlord to this Sublease and Sublandlord having vacated the Space,
Subtenant shall be permitted to have access to the Subleased Premises beginning
on October 1, 2009 for the sole purpose of preparing the Subleased Premises for
Subtenant’s initial use and occupancy (including installing the Subtenant
Approved Alterations described in Section 5(b)). Such access shall be subject to
and in accordance with all of the terms, covenants and conditions of this
Sublease (including, without limitation, the provisions of Section 7) provided
that Subtenant shall have no obligation to pay any Rent (defined below) prior to
the Rent Commencement Date (defined below), except for the first monthly
installment of Base Rent (defined below) payable pursuant to Section 3(a).
Notwithstanding anything to the contrary in this Section 2(a), if for any reason
Sublandlord has not provided Subtenant access to the Subleased Premises pursuant
to this Section 2(a) by October 1, 2009, the Rent Commencement Date shall be
extended by one (1) day for each day that Subtenant’s access to the Subleased
Premises is delayed beyond October 1, 2009. In addition, if for any reason the
Commencement Date has not occurred by November 30, 2009, Subtenant shall have
the right, but not the obligation, to terminate this Sublease by written notice
to Sublandlord, in which event neither party shall have any further rights or
obligations under this Sublease, and Sublandlord shall return the Letter of
Credit to Subtenant and reimburse Subtenant for any Base Rent prepaid by
Subtenant to Sublandlord.

(b) Expiration Date. The Sublease Term shall expire on December 30, 2014 (the
“Expiration Date”), unless this Sublease is sooner terminated in accordance with
the terms and conditions set forth herein.

 

2



--------------------------------------------------------------------------------

3. Rent.

(a) Base Rent. Subtenant shall pay to Sublandlord, commencing on March 1, 2010
(as such date may be extended pursuant to Section 2(a) hereof) (the “Rent
Commencement Date”) and throughout the Sublease Term, a base rent (the “Base
Rent”) at the annual rate set forth on Schedule C annexed hereto and made a part
hereof. The Base Rent shall be payable by Subtenant to Sublandlord, in advance,
in equal consecutive monthly installments which are due and payable on or before
the first day of each calendar month during the Sublease Term commencing on the
Rent Commencement Date; provided, however, that the first monthly installment of
Base Rent, in the amount of $39,994.00, shall be paid by Subtenant to
Sublandlord at the time that (i) this Sublease has been executed by Sublandlord
and Subtenant, and (ii) Sublandlord has obtained the written consent of Landlord
to this Sublease in accordance with Section 13.

(b) Additional Rent. In addition to the Base Rent, and subject to Section 14(r),
Subtenant shall pay to Sublandlord, on a monthly basis concurrent with payment
of Base Rent, 16.932% (i.e., Subtenant’s pro rata share) of the Operating
Expenses and Tax Expenses payable by Sublandlord pursuant to Sections 6 and 7 of
the Original Lease, over the Operating Expenses and Tax Expenses payable by
Sublandlord pursuant to Sections 6 and 7 of the Original Lease for Subtenant’s
Base Year (“Additional Rent”) (to the extent such payments relate to periods
occurring during the Sublease Term, and with Subtenant to receive its prorata
share of any credit or refund of excess payments of Operating Expenses and Tax
Expenses to which Sublandlord is entitled under Section 6 of the Original
Lease). Subtenant’s obligations under this Sublease with respect to the payment
of such Additional Rent shall be determined based on (i) “Subtenant’s Base Year”
being the calendar year 2010 and (ii) the Premises containing 118,102 rentable
square feet. Sublandlord shall promptly provide Subtenant copies of Landlord’s
estimate of “Tenant’s Forecast Additional Rental” and “Reconciliation
Statements” which Sublandlord receives from Landlord from time to time pursuant
to Section 6 of the Original Lease, and Subtenant’s payment of Additional Rent
pursuant to this Section 3(b) shall be based thereon. To the extent such
payments relate to periods within and outside of the Sublease Term they shall be
appropriately prorated for purposes of this Section 3(b).

(c) Other Charges. In addition to the Base Rent and Additional Rent, Subtenant
shall be solely responsible for all other costs or charges with respect to
Subtenant’s (or any person or entity claiming by, through, or under Subtenant)
use of the Subleased Premises or the Building facilities made available to
Subtenant (or any person claiming by, thorough or under Subtenant) during the
Sublease Term pursuant to the Lease including, without limitation, overtime HVAC
service requested by Subtenant and additional janitorial services requested by
Subtenant. Subtenant shall also pay any and all tax due with respect to Rent to
the extent imposed pursuant to the laws of the State of California and/or any
political subdivision thereof; provided, however, that Subtenant shall not be
responsible for the payment of any tax levied on Sublandlord that is in the
nature of an income, inheritance, estate, succession, transfer or gift tax.
Notwithstanding anything to the contrary in this Section 3(c) or elsewhere in
this Sublease, Sublandlord shall retain sole responsibility for paying all ad
valorem taxes on the Personal Property and on the value of the leasehold
improvements in the Subleased Premises as of the Commencement Date, with
Subtenant to be responsible for paying only any ad valorem taxes on any personal
property of Subtenant within the Subleased Premises and the increase, if any, in
the

 

3



--------------------------------------------------------------------------------

amount of the ad valorem taxes on the value of the leasehold improvements in the
Subleased Premises as of the Commencement Date directly resulting from any
Alterations (including the Subtenant Approved Alterations) in the Subleased
Premises made by Subtenant.

(d) The Base Rent and Additional Rent and all other sums due and payable by
Subtenant pursuant to this Sublease are collectively referred to in this
Sublease as “Rent”. Rent for any partial month during the Sublease Term shall be
prorated based on the actual number of days in such partial month. All Rent
shall be paid by Subtenant without any setoff or deduction whatsoever except to
the extent that rent is abated for Sublandlord with respect to the Space
pursuant to the terms of the Lease, in which event Subtenant’s Rent with respect
to the Space also shall be proportionately and equitably abated. All Rent shall
be paid initially by wire transfer in accordance with Sublandlord’s wiring
instructions set forth on Schedule D annexed hereto and made a part hereof or,
if designated by Sublandlord, shall be delivered to the following address or at
such other place as Sublandlord may designate in writing from time to time in
accordance with Section 11: KPMG LLP, Attention: Surekha Rani, P.O. Box 23331,
Newark, New Jersey 07189.

4. Relationship to Lease. This Sublease and all of Subtenant’s rights hereunder
are expressly subject and subordinate to all of the terms and conditions of the
Lease. Subtenant hereby acknowledges that it has read all of the terms and
conditions of the Lease. In the event of any conflict between the terms of the
Lease and the terms of this Sublease, the terms of this Sublease shall control
as between Sublandlord and Subtenant. Subtenant hereby agrees to perform all
obligations of Sublandlord under the Lease (as tenant under the Lease) during
the Sublease Term to the extent relating to the Subleased Premises except
(i) with respect to the payment of “Base Rental” (as such term is defined in
Section 5 of the Original Lease), and (ii) with respect to the payment of the
additional rent and other charges required to be paid by Sublandlord under
Sections 6 and 7 of the Original Lease. During the Sublease Term, the benefit of
all repairs, restorations, compliance with laws and other requirements,
materials and services, performed by Landlord or provided to the Subleased
Premises by Landlord pursuant to the Lease, and any consents provided by
Landlord pursuant to the Lease, shall accrue to Subtenant. If Landlord defaults
under any of the terms, covenants and provisions of the Lease and such default
has a materially adverse effect on Subtenant’s use or occupancy of or access to
the Subleased Premises (an “Interruption”) then, in such event, upon Subtenant’s
written request, Sublandlord shall make a commercially reasonable effort to
enforce the applicable provisions of the Lease, at no cost or expense to
Sublandlord and at Subtenant’s sole cost and expense (provided, however, that
Sublandlord shall be responsible for paying any costs or expenses incurred by
Sublandlord as a result of enforcing the applicable provisions of the Lease in
the event that an Interruption results from an Event of Default by Sublandlord
under the Lease), for Subtenant’s benefit in an attempt to cause Landlord to
cure such default; provided, however, that in no event shall the foregoing
require, or be construed or interpreted as requiring, Sublandlord to commence or
prosecute any legal actions or proceedings against Landlord. Notwithstanding the
foregoing, provided that no Default (defined below) exists, if an Interruption
has occurred and an action with respect to such Interruption against Landlord by
Subtenant in Subtenant’s own name is barred by reason of lack of privity,
non-assignability or otherwise, then upon request, Sublandlord shall execute all
documents reasonably required to allow Subtenant to bring such action in
Sublandlord’s name, provided the same is without cost and expense to (provided
that Sublandlord shall be responsible for paying any costs or expenses incurred
by Sublandlord

 

4



--------------------------------------------------------------------------------

as a result of allowing Subtenant to bring such action in Sublandlord’s name if
an Interruption results from an Event of Default by Sublandlord under the
Lease), or recourse against, Sublandlord. Subtenant shall indemnify and hold
harmless Sublandlord from and against any and all suits, claims, demands,
liability, damages, costs and expenses of every kind and nature incurred by
Sublandlord including, without limitation, reasonable attorneys’ fees and
expenses, court costs, penalties and fines (excluding, however, any costs or
expenses incurred by Sublandlord in the event that the Interruption resulted
from an Event of Default by Sublandlord under the Lease), to the extent
resulting from any such action. Subtenant hereby acknowledges that Subtenant
shall look solely to Landlord for the performance of all the Landlord’s
obligations under the Lease and that Sublandlord shall not be obligated to
provide any services to Subtenant or otherwise perform any obligations in
connection with the Subleased Premises that are Landlord’s obligation under the
Lease. Subtenant acknowledges that any termination of the Lease may result in a
termination of this Sublease. Notwithstanding anything to the contrary contained
in this Sublease or the Lease, Sublandlord shall indemnify, defend and protect
Subtenant from any and all claims, liabilities, judgments, causes of action,
damages, costs and expenses (including reasonable attorneys’ fees) resulting
from the termination of this Sublease by reason of a default by Sublandlord
under the Lease (and such default is not caused by a default of Subtenant under
this Sublease). The indemnification provisions set forth in this Section 4 shall
survive the expiration or earlier termination of this Sublease. Sublandlord
agrees not to hereafter surrender the Subleased Premises or voluntarily
terminate the Lease or enter into any agreement with Landlord to terminate the
Lease provided, however, that the foregoing shall not be construed or
interpreted in any manner as prohibiting Sublandlord from exercising any right
currently contained in the Lease in favor of Sublandlord for the termination of
the Lease in the event of casualty or condemnation.

5. Permitted Use; Alterations; Building Security.

(a) Permitted Use. Subtenant shall use and occupy the Subleased Premises solely
for general office uses and all legal uses reasonably ancillary thereto
permitted under the Lease (the “Permitted Use”), and for no other use or purpose
whatsoever. Subject to the foregoing, Subtenant’s use of the Subleased Premises
for the Permitted Use shall be strictly in accordance with the use and all other
provisions of the Lease applicable to the Subleased Premises.

(b) Alterations. Subtenant shall make no alterations or changes (collectively,
“Alterations”) to the Subleased Premises or the Building of any kind or nature
without Sublandlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Subject to Subtenant’s compliance
with all applicable provisions of this Sublease, Section 12 of the Original
Lease (including provisions thereof requiring Landlord’s consent, to the extent
applicable) and the Building’s rules and regulations, Sublandlord hereby
approves the Alterations to the Space set forth in the space plan attached
hereto as Exhibit B and incorporated herein by this reference (the “Subtenant
Approved Alterations”), which Subtenant Approved Alterations shall be performed
by Subtenant at its sole cost and expense, in a good and workmanlike manner and
in compliance with all applicable laws and building codes. In connection with
the Subtenant Approved Alterations, Subtenant shall (i) submit its Permit
Drawings (defined below) to Landlord and Sublandlord for approval (which
approval by Sublandlord shall not be unreasonably withheld, conditioned or
delayed if such Permit Drawings

 

5



--------------------------------------------------------------------------------

conform to the space plan for the Subtenant Approved Alterations attached hereto
as Exhibit B and incorporated herein by this reference, prior to submitting such
Permit Drawings to the applicable municipal authority for approval, (ii) not
perform any Alterations affecting the ceiling in connection with the Subtenant
Approved Alterations, and (iii) deliver to Sublandlord, in good condition, all
case goods, workstations, casework and light fixtures removed by Subtenant from
the Subleased Premises in connection with the Subtenant Approved Alterations.
The term “Permit Drawings” shall mean Subtenant’s plans and specifications for
the Subtenant Approved Alterations to be submitted to the applicable municipal
authority for its review and approval in order for Subtenant to obtain all
requisite permits required to lawfully commence construction of the Subtenant
Approved Alterations. It is agreed that it will be reasonable for Sublandlord to
withhold its consent to any Alterations if Subtenant has not obtained Landlord’s
consent to such Alterations, to the extent that Landlord’s consent to such
Alterations is required pursuant to Section 12 of the Original Lease. In
addition, Sublandlord’s consent may be conditioned upon Subtenant complying with
all of the provisions of Section 12 of the Original Lease. Sublandlord shall, at
the time of granting consent to any Alterations, provide to Tenant in writing
Sublandlord’s reasonable determination of whether Subtenant shall be required to
remove such Alteration upon the expiration or earlier termination of the
Sublease Term. Without limiting the generality of the foregoing, wherever
Landlord’s consent or approval is required, or wherever information,
documentation, sums of money, or other items are required to be delivered to
Landlord pursuant to Section 12 of the Original Lease, Sublandlord’s consent and
approval shall also be required, and Subtenant shall also be required to make
all such deliveries to Sublandlord (provided, however, Subtenant shall not be
obligated to pay any review, supervisory or other fee to Sublandlord in
connection with any Alterations, including without limitation, the Subtenant
Approved Alterations, by Subtenant). Any review or approval by Sublandlord of
any Alterations, including, without limitation, the Subtenant Approved
Alterations and Subtenant’s Security System (defined below), or any plans and
specifications with respect to any Alterations, is solely for Sublandlord’s
benefit, and without representation or warranty to Subtenant with respect to the
adequacy, correctness or efficiency thereof, their compliance with law or
otherwise.

(c) Building Security. Sublandlord approves, subject to Subtenant’s compliance
with the provisions of Section 5(b) of this Sublease and Section 12(d) of the
Original Lease (including, without limitation, provisions requiring Landlord’s
consent, to the extent applicable), Subtenant’s installation of its own Building
compatible security system within the Space (“Subtenant’s Security System”),
which Subtenant’s Security System shall be installed at Subtenant’s sole cost
and expense, in a good and workmanlike manner and in compliance with all
applicable laws and building codes. Subtenant’s Security System shall be
maintained by Subtenant in a first class manner at Subtenant’s sole cost and
expense.

6. Default. Any act or omission by Subtenant that would constitute a default by
Sublandlord under the Lease if it had been committed by Sublandlord shall be a
default by Subtenant under this Sublease. The following events shall each be
deemed to be a “Default” by Subtenant under this Sublease: (i) Subtenant shall
fail to pay Rent when due pursuant to the terms hereof, and shall fail to cure
such failure within five (5) days after Subtenant receives notice from
Sublandlord of such failure; (ii) Subtenant shall fail to perform any obligation
of Subtenant under this Sublease or to comply with any provision of this
Sublease (including, without limitation, the provision set forth in the first
sentence of this Section 6), other than the

 

6



--------------------------------------------------------------------------------

payment of Rent or compliance with the items in clauses (iii) through (vi) of
this Section 6 below, and shall not cure such failure within twenty (20) days
after Subtenant receives notice thereof from Sublandlord; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 or any similar or
successor law; and provided further, that if the nature of such failure is that
it cannot reasonably be cured within a twenty (20) day period, Subtenant shall
not be deemed to be in Default hereunder if it diligently commences such cure
within such period, notifies Sublandlord within such period that it cannot
reasonably complete such cure within twenty (20) days and thereafter diligently
proceeds to cure such failure as soon as reasonably possible but in no event
later than sixty (60) days after the receipt of Sublandlord’s notice;
(iii) Subtenant shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or
shall file a petition in bankruptcy, or shall be adjudicated as bankrupt or
insolvent, or shall file a petition in any proceeding seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall file an answer admitting or fail timely to contest the material
allegations of a petition filed against it in any such proceeding; (iv) a
proceeding is commenced against Subtenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, and such
proceeding shall not have been dismissed within sixty (60) days after the
commencement thereof; (v) a receiver or trustee shall be appointed for all or
substantially all of the assets of Subtenant; or (vi) Subtenant shall do or
permit to be done anything which creates a lien upon the Subleased Premises or
the Building and such lien is not removed or discharged or bonded over within
ten (10) days after Subtenant obtains knowledge of such filing. Any Default by
Subtenant shall entitle Sublandlord to exercise any and all of the same rights
and remedies against Subtenant as are available to Landlord against Sublandlord
as tenant under the Lease, arising out of an Event of Default under the Lease.
In addition, subject to the terms of Section 19 of this Sublease, any Default by
Subtenant shall entitle Sublandlord to recover all expenses incurred by
Sublandlord to the extent resulting from such Default (including, without
limitation, reasonable attorneys’ fees and disbursements incurred in enforcing
the provisions of this Sublease). If at any time Subtenant or anyone claiming
by, through or under Subtenant is holding over in all or any portion of the
Subleased Premises beyond the expiration or sooner termination of the Sublease
Term (a “Subtenant Holdover”) and Sublandlord incurs any costs, claims, damages,
fees (including, without limitation, reasonable attorneys’ fees), expenses, or
liabilities resulting from a Subtenant Holdover, including, without limitation,
any sums Sublandlord may be required to pay pursuant to Section 28 of the
Original Lease (collectively, “Hold Over Expenses”), then Subtenant shall
indemnify and hold Sublandlord harmless from and against any and all Hold Over
Expenses. Notwithstanding the foregoing, if Sublandlord or anyone claiming by,
through or under Sublandlord is holding over in all or any portion of the
remainder of the Premises after the expiration or sooner termination of the term
of the Lease, then Subtenant shall only be obligated to pay 16.932% (i.e.,
Subtenant’s pro rata share) of such Hold Over Expenses pursuant to such
indemnification.

7. Insurance and Indemnities. Subtenant hereby agrees to indemnify and hold
Sublandlord harmless, with respect to this Sublease and the Subleased Premises,
to the same extent that Sublandlord is required to indemnify and hold Landlord
harmless with respect to the Lease and the Premises; provided, however, that in
no event shall such indemnification of Sublandlord by Subtenant apply with
respect to any loss, cost, damage, injury, expense or

 

7



--------------------------------------------------------------------------------

liability incurred by Sublandlord to the extent resulting from (i) the
performance of Sublandlord’s Work, or (ii) any condition existing or event
occurring in the Subleased Premises prior to the earlier of the Commencement
Date and the date that Subtenant accesses any portion of the Subleased Premises
for the purpose of preparing the Subleased Premises for Subtenant’s initial use
and occupancy pursuant to Section 2(a) of this Sublease. In addition, Subtenant
shall indemnify and hold harmless Sublandlord from and against any and all
suits, claims, liability, damages, costs and expenses including, without
limitation, reasonable attorneys’ fees and expenses, to the extent resulting
from (i) a default by Subtenant of its obligations under this Sublease, or
(ii) the negligence or willful misconduct of Subtenant. Sublandlord shall
indemnify and hold harmless Subtenant from and against any and all suits,
claims, liability, damages, costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, to the extent resulting from (i) the
performance of Sublandlord’s Work, (ii) a default by Sublandlord of its
obligations under the Lease (except to the extent caused by a default of
Subtenant under this Sublease) or this Sublease, or (iii) the negligence or
willful misconduct of Sublandlord. The indemnification provisions set forth in
this Section 7 shall survive the expiration or earlier termination of this
Sublease. In addition, Subtenant hereby agrees to obtain and provide evidence
satisfactory to Sublandlord, on or before the Commencement Date, or on or before
any earlier date on which Subtenant accesses the Subleased Premises for
preparing the Subleased Premises for Subtenant’s initial use and occupancy in
accordance with Section 2(a), and from time to time upon request, that Subtenant
is carrying insurance with respect to the Subleased Premises and this Sublease
in the same amounts and of the same types required to be carried by Sublandlord
under the Lease with regard to the Lease and the Premises and, to the extent
Landlord is required to be named by Sublandlord on any such insurance so
required to be carried by Sublandlord, Subtenant shall name both Landlord and
Sublandlord on Subtenant’s insurance policies. The waiver of subrogation set
forth in Section 16 of the Original Lease shall apply as between Sublandlord and
Subtenant. Notwithstanding anything to the contrary in this Section 7,
(i) Subtenant shall be obligated to provide thirty (30) days written notice of
any change to the insurance maintained by Subtenant under Section 15(a) of the
Original Lease only in the event the change is material and adverse; (ii) with
respect to any Alterations by Subtenant (including the Subtenant Approved
Alterations) Subtenant’s contractor, rather than Subtenant, shall be obligated
to maintain Builder’s Special Form insurance with respect to such Alterations,
and (iii) Sublandlord, at Sublandlord’s cost, shall continue to be obligated to
maintain insurance insuring the leasehold improvements located in the Space as
of the Commencement Date and the Personal Property in the amounts and of the
types required to be carried by Sublandlord under Section 15 of the Original
Lease, and Subtenant shall have no obligation to maintain any such insurance.

8. Subleasing.

(a) Subleasing. Subtenant shall not sublease all or any portion of the Subleased
Premises or permit them to be used or occupied by others without the express
prior written consent of Sublandlord, which consent shall not be unreasonably
withheld, conditioned or delayed, and shall be given or denied within fifteen
(15) days after Sublandlord’s receipt of Subtenant’s Sublease Request (defined
below), but only upon compliance with and subject to the following terms and
conditions:

(i) Simultaneously with any request for consent to any sub-sublease, Subtenant
shall deliver to Sublandlord a photocopy of the fully executed sub-sublease and
a

 

8



--------------------------------------------------------------------------------

statement containing the name and address of the proposed sub-subtenant (the
“Sub-subtenant”) and its principals and bank and other financial references
(such request for consent, given with the documents and information referred to
in this Section 8(a)(i), is hereinafter referred to as “Subtenant’s Sublease
Request”). Notwithstanding anything contained in this Sublease to the contrary,
Sublandlord shall not be required to consider any request for its consent to a
sub-sublease unless Subtenant has given Sublandlord Subtenant’s Sublease Request
in accordance with the provisions of this Section 8(a)(i).

(ii) In the event Sublandlord’s written consent shall be given, a fully executed
original counterpart of the sub-sublease shall be delivered to Sublandlord
within ten (10) days thereafter.

(iii) The Subleased Premises shall not be used for any purpose not expressly
permitted under the Lease.

(iv) Such sub-sublease shall, by its terms, prohibit any assignment of the
sub-sublease or any further subleasing thereunder without the express written
consent of Sublandlord and Landlord in each instance first obtained (which
consent of Sublandlord may be withheld in Sublandlord’s sole and absolute
discretion) and shall, by its terms, be subject and subordinate to all of the
terms, covenants and conditions of this Sublease and the Lease. Any modification
of a sublease shall be deemed to be a new sub-sublease requiring the consent of
Sublandlord and Landlord, except that no such consent shall be required for any
modification of such sub-sublease that memorializes specific events contemplated
in the sub-sublease (such as the exercise of extension or expansion rights set
forth therein).

(v) The consent to any sub-sublease shall not release Subtenant from liability
for the full performance of all the terms, covenants and conditions contained
herein on the part of Subtenant to be performed. In the event a Default exists
after Sublandlord has sublet the Subleased Premises as herein provided, the
Sub-subtenant shall, at Sublandlord’s written request, pay all rent, additional
rent, and other sums due and payable under the sub-sublease directly to
Sublandlord and Sublandlord shall apply the same to Subtenant’s obligations
under this Sublease, provided, however, that no such request by Sublandlord or
payment by the Sub-subtenant shall be construed or interpreted in any manner as
an acceptance by Sublandlord of the Sub-subtenant as Sublandlord’s tenant or as
an acceptance by Sublandlord of any attornment by the Sub-subtenant to
Sublandlord or as a release of Subtenant from liability for the full performance
of all the terms, covenants and conditions contained in this Sublease on the
part of Subtenant to be performed.

(vi) Subtenant shall reimburse Sublandlord, within ten (10) days after written
demand, for all documented actual and reasonable out-of-pocket costs and
expenses incurred by Sublandlord to third parties in connection with any such
proposed sub-sublease including, without limitation, costs of investigating the
proposed Sub-subtenant and reasonable legal fees and disbursements incurred in
connection with the proposed sub-sublease; provided, however, that in no event
shall Subtenant be obligated to reimburse Sublandlord for any such legal fees
and disbursements exceeding $3,000.00 in the aggregate per sub-sublease. In
addition, Subtenant hereby agrees to defend, indemnify and hold Sublandlord
harmless from and against all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and

 

9



--------------------------------------------------------------------------------

disbursements) to the extent arising out of, resulting from, or in connection
with the claims of any broker or real estate sales or leasing person claiming
any fee, commission, compensation or damages by reason of any such proposed
sub-sublease and/or Sublandlord’s failure to consent to any such proposed
sub-sublease.

(vii) If the aggregate of the amounts payable to Subtenant (or to others for
Subtenant’s benefit) as fixed rent, additional rent or otherwise for, under, or
in connection with a sub-sublease and the amount of any “Other Sublease
Consideration” (defined below) payable to Subtenant (or to others for
Subtenant’s benefit), whether received in a lump-sum payment or otherwise, shall
be in excess of “Subtenant’s Basic Cost” (defined below) at that time then,
promptly after the collection thereof, Subtenant shall pay to Sublandlord in
monthly installments as and when collected, as additional rent, 50% of such
excess. Subtenant shall deliver to Sublandlord within thirty (30) days after the
end of each calendar year and within thirty (30) days after the expiration or
earlier termination of this Sublease a statement certified by Subtenant
(i) specifying each sub-sublease in effect during such calendar year or partial
calendar year, the amount of Other Sublease Consideration (reasonably itemized)
paid or payable with respect to each sub-sublease, the term thereof, and a
computation in reasonable detail showing the calculation of the amounts paid and
payable to Subtenant (or to others for Subtenant’s benefit) in connection with
the sub-sublease, and by Subtenant to Sublandlord, with respect to such
sub-sublease for the period covered by such statement, and (ii) stating that no
money or other consideration was paid or is going to be paid or given to
Subtenant (or to others for Subtenant’s benefit) in connection with the
sub-sublease other than the sums set forth in the sub-sublease and the Other
Sublease Consideration. “Subtenant’s Basic Cost” means the sum of (i) the Rent
payable under this Sublease for the Sublease Term, plus (ii) the amount of any
reasonable brokerage commissions and reasonable legal fees paid by Subtenant in
connection with the sub-sublease amortized monthly on a straight-line basis over
the term of the sub-sublease. “Other Sublease Consideration” means all sums paid
for the furnishing of services by Subtenant and the sale or rental of
Subtenant’s fixtures, leasehold improvements, equipment, furniture or other
personal property.

(viii) If Subtenant delivers to Sublandlord a Sublease Letter of Intent (defined
below) or Subtenant’s Sublease Request, whereby Subtenant proposes to
sub-sublease fifty percent (50%) or more of the Subleased Premises for all or
substantially all of the remaining balance of the Sublease Term, or whereby the
proposed sub-sublease for all or substantially all of the remaining balance of
the Sublease Term covers fifty percent (50%) or more of the Subleased Premises
when aggregated with the space covered by other sub-subleases for all or
substantially all of the remaining balance of the Sublease Term then in effect,
then Sublandlord shall have the option to terminate this Sublease with respect
to the space currently proposed to be sub-sublet (the “Sub-sublet Space”),
effective as of the date set forth in the Sublease Letter of Intent or
applicable Subtenant’s Sublease Request as the proposed commencement date for
such sub-sublease (the “Sublease Recapture Date”), as if the Sublease Recapture
Date was the date originally fixed in this Sublease for the end and expiration
of the Sublease Term with respect to the Sub-sublet Space. Subtenant agrees that
in no event shall the Sublease Recapture Date be less than thirty (30) days, nor
more than ninety (90) days, after the date Sublandlord receives a Sublease
Letter of Intent or applicable Subtenant’s Sublease Request. Sublandlord agrees
to exercise its option to terminate this Sublease with respect to the Sub-sublet
Space, if at all, pursuant to this Section 8(a)(viii), by notice given to
Subtenant within fifteen (15) days after the

 

10



--------------------------------------------------------------------------------

earlier of Sublandlord’s receipt of a Sublease Letter of Intent or applicable
Subtenant’s Sublease Request. If Sublandlord exercises its option to terminate
this Sublease with respect to less than all of the Subleased Premises pursuant
to this Section 8(a)(viii), then (x) this Sublease shall end and expire with
respect to the Sub-sublet Space on the Sublease Recapture Date as if the
Sublease Recapture Date was the date originally fixed in this Sublease for the
end and expiration of the Sublease Term with respect to the Sub-sublet Space,
(y) from and after such date the Rent shall be adjusted, based upon the
proportion that the rentable area of the Subleased Premises remaining bears to
the total rentable area of the Subleased Premises immediately prior to such
termination and (z) Subtenant shall pay to Sublandlord, within thirty (30) days
after demand, all reasonable costs actually incurred by Sublandlord in
physically separating the Sub-sublet Space from the balance of the Premises and
in complying with all applicable laws and building codes relating to such
separation. The term “Sublease Letter of Intent” shall mean a fully-executed
letter of intent between Subtenant and the proposed sub-subtenant which sets
forth (1) the term and the commencement date of the term of the proposed
sub-sublease, (2) the name and identity of the proposed sub-subtenant, (3) a
description of the proposed Sub-sublet Space, including a floor plan depicting
the Sub-sublet Space), (4) the base rent and all increases in the base rent,
(5) the additional rent and escalation payments, (6) the amount of any free
rent, allowances and any other concessions, (7) the amount of any security
deposit, letter of credit, or other form of security, (8) the name and address
of any broker who would be entitled to a commission or other compensation in
connection with the proposed sub-sublease, the amount and payment terms of such
commission or other compensation, and the party contractually obligated to pay
the broker such commission or other compensation, (9) the condition of the
proposed Sub-sublet Space upon the delivery of possession, (10) the nature and
extent of any work required to be performed in or the Sub-sublet Space
(including any demising work) and the party required to perform and/or pay for
such work, and (11) details concerning the use and ownership of the furniture in
the Sub-sublet Space including amounts paid to rent and purchase the furniture.

(ix) Landlord shall have consented to such sub-sublease and a photocopy of such
consent shall have been delivered to Sublandlord and Subtenant.

(x) The Sub-subtenant shall have delivered to Sublandlord an agreement in form
acceptable to Sublandlord providing that Sublandlord shall have the option upon
the expiration or any earlier termination of this Sublease to take over all of
the right, title and interest of Subtenant, as sub-sublandlord under the
sub-sublease and the Sub-subtenant shall, at Sublandlord’s option, attorn to
Sublandlord pursuant to the then executory provisions of the sub-sublease
provided, however, that Sublandlord shall not be liable for any act or omission
of Subtenant, or bound by (i) any modification of the sub-sublease made without
Sublandlord’s prior written approval, or (ii) any payment of any rent,
additional rent, or other sum paid by Sub-subtenant under the sub-sublease or
otherwise.

(b) Notwithstanding anything in this Section 8 to the contrary, Subtenant may
sub-sublease all of the Subleased Premises to a Sublease Affiliate (defined
below) without Sublandlord’s consent and without being subject to the provisions
of Section 8(a)(i), Section 8(a)(ii), the first sentence of Section 8(a)(vi),
Section 8(a)(vii), and Section 8(a)(viii); provided, however, that Subtenant
complies with all of the other terms and conditions of this Section 8 (assuming
for this purpose that Sublandlord’s consent to such sub-sublease was required).
The term “Sublease Affiliate” means any person or entity that (i) controls, is
controlled by, or is

 

11



--------------------------------------------------------------------------------

under common control with Subtenant, (ii) purchases all or substantially all of
the stock or assets of Subtenant or (iii) Subtenant is merged or consolidated
with, provided that such person or entity described in this subsection (iii) has
a tangible net worth that is the same or higher than the tangible net worth of
Subtenant on the date of this Sublease (the “Subletting Net Worth Test”) and
evidence reasonably satisfactory to Sublandlord of the satisfaction of the
Subleasing Net Worth Test has been delivered to Sublandlord. Subtenant shall
deliver a fully-executed copy of the sub-sublease with the Sublease Affiliate to
Sublandlord within ten (10) days after the execution thereof.

(c) Provided that no Default exists, Sublandlord shall, at no cost or expense to
Sublandlord, request Landlord’s consent to any sub-subletting complying with the
provisions of this Section 8.

9. Assignment.

(a) Assignment. Subtenant shall not assign its rights under this Sublease or its
rights with regard to the Subleased Premises without the express prior written
consent of Sublandlord, which consent shall not be unreasonably withheld,
conditioned or delayed, and shall be given or denied within fifteen (15) days
after Sublandlord’s receipt of Subtenant’s Assignment Request (defined below),
but only upon compliance with and subject to the following terms and conditions:

(i) Simultaneously with any request for consent for any assignment, Subtenant
shall deliver to Sublandlord a photocopy of the fully executed assignment and
assumption agreement and a statement containing the name and address of the
proposed assignee and its principals and bank and other financial references
(such request for consent, given with the documents and information referred to
in this Section 9(a)(i), is hereinafter referred to as “Subtenant’s Assignment
Request”). Notwithstanding anything contained in this Sublease to the contrary,
Sublandlord shall not be required to consider any request for its consent to an
assignment unless Subtenant has given Sublandlord Subtenant’s Assignment Request
in accordance with the provisions of this Section 9(a)(i).

(ii) In the event Sublandlord’s written consent shall be given, a fully executed
original counterpart of the assignment and assumption agreement shall be
delivered to Sublandlord within ten (10) days thereafter. The assignment and
assumption agreement shall contain an agreement from the assignee wherein and
whereby the assignee shall assume all of the terms, covenants and conditions of
this Sublease on the part of Subtenant to be performed and shall contain an
assignment of any and all security deposited with Sublandlord under the terms of
this Sublease.

(iii) Consent to any such assignment and acceptance of rent from the assignee
shall not release Subtenant from liability for the full performance of all of
the terms, covenants and conditions contained in this Sublease on the part of
Subtenant to be performed.

(iv) Consent to any such assignment shall not be construed to relieve Subtenant
or the assignee from obtaining the express written consent of Sublandlord and
Landlord to any further or other assignment (which consent Sublandlord may
withhold in its sole and absolute discretion).

 

12



--------------------------------------------------------------------------------

(v) The Subleased Premises shall not be used for any purpose not expressly
permitted under the Lease.

(vi) Subtenant shall reimburse Sublandlord, within ten (10) days after written
demand, for all documented actual and reasonable out-of-pocket costs and
expenses incurred by Sublandlord to third parties in connection with any such
proposed assignment including, without limitation, costs of investigating the
proposed assignee and reasonable legal fees and disbursements incurred in
connection with the proposed assignment; provided, however, that in no event
shall Subtenant be obligated to reimburse Sublandlord for any such legal fees
and disbursements exceeding $3,000.00 in the aggregate per assignment. In
addition, Subtenant hereby agrees to defend, indemnify and hold Sublandlord
harmless from and against all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) to the extent arising
out of, resulting from, or in connection with the claims of any broker or real
estate sales or leasing person claiming any fee, commission, compensation or
damages by reason of any such proposed assignment and/or Sublandlord’s failure
to consent to any such proposed assignment.

(vii) Upon any assignment of this Sublease, Subtenant shall (i) pay to
Sublandlord, as additional rent, an amount equal to 50% of the excess of the
“Assignment Consideration” (as hereinafter defined) over the amount of any
reasonable brokerage commissions and reasonable legal fees paid by Subtenant in
connection with the assignment of this Lease and (ii) deliver a statement,
certified by Subtenant and the assignee, setting forth in reasonable detail the
calculation of the Assignment Consideration and stating that no other money or
other consideration was paid or is going to be paid or given to Subtenant (or to
others for Subtenant’s benefit) for or in connection with the assignment other
than the Assignment Consideration. “Assignment Consideration” means an amount
equal to all sums and other consideration paid or payable to Subtenant (or to
others for Subtenant’s benefit) for or by reason of such assignment (including,
without limitation, sums paid for the furnishing of services by Subtenant and
the sale or rental of Subtenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property).

(viii) If Subtenant delivers to Sublandlord an Assignment Letter of Intent
(defined below) or Subtenant’s Assignment Request, then Sublandlord shall have
the option to terminate this Sublease effective as of the date set forth in the
Assignment Letter of Intent or Subtenant’s Assignment Request as the proposed
effective date of such assignment (the “Assignment Recapture Date”), as if the
Assignment Recapture Date was the date originally fixed in this Sublease for the
end and expiration of the Sublease Term. Subtenant agrees that in no event shall
the Assignment Recapture Date be less than thirty (30) days, nor more than
ninety (90) days, after the date Sublandlord receives an Assignment Letter of
Intent or Subtenant’s Assignment Request. Sublandlord agrees to exercise its
option to terminate this Sublease, if at all, pursuant to this
Section 9(a)(viii), by notice given to Subtenant within fifteen (15) days after
the earlier of Sublandlord’s receipt of an Assignment Letter of Intent or
Subtenant’s Assignment Request. The term “Assignment Letter of Intent” shall
mean a fully-executed letter of intent between Subtenant and the proposed
assignee which sets forth (1) the effective date of the

 

13



--------------------------------------------------------------------------------

proposed assignment, (2) the name and address of the proposed assignee and its
principals and bank and other financial references, (3) the amount of any
consideration payable in connection with such assignment, and (4) the name and
address of any broker who would be entitled to a commission or other
compensation in connection with the proposed assignment, the amount and payment
terms of such commission or other compensation, and the party contractually
obligated to pay the broker such commission or other compensation.

(ix) Landlord shall have consented to such assignment and a photocopy of such
consent shall have been delivered to Sublandlord and Subtenant.

(b) Notwithstanding anything in this Section 9 to the contrary, Subtenant may
assign this Sublease to an Assignment Affiliate (as such term is hereinafter
defined), without Sublandlord’s consent and without being subject to the
provisions of Section 9(a)(i), Section 9(a)(ii), the first sentence of
Section 9(a)(vi), Section 9(a)(vii) and Section 9(a)(viii); provided, however,
that Subtenant complies with all of the other terms and conditions of this
Section 9 (assuming for this purpose that Sublandlord’s consent to such
assignment was required). The term “Assignment Affiliate” means any person or
entity that (i) controls, is controlled by, or is under common control with
Subtenant, (ii) purchases all or substantially all of the stock or assets of
Subtenant or (iii) Subtenant is merged or consolidated with, provided that such
person or entity described in this subsection (iii) has a tangible net worth
that is the same or higher than the tangible net worth of Subtenant on the date
of this Sublease (the “Assignment Net Worth Test”) and evidence reasonably
satisfactory to Sublandlord of the satisfaction of the Assignment Net Worth Test
has been delivered to Sublandlord. Subtenant shall deliver a fully-executed copy
of the assignment with the Assignment Affiliate to Sublandlord within ten
(10) days after the execution thereof.

(c) The following events and circumstances constitute an assignment of this
Sublease requiring Sublandlord’s express prior written consent thereto and in
the event that Subtenant fails to so obtain Sublandlord’s express prior written
consent it shall be a Default hereunder: (i) if Subtenant or any subtenant of
Subtenant under any sublease is a partnership or limited liability company, the
withdrawal or change, whether voluntary, involuntary or by operation of law, of
50% or more of the partners or members, or transfer of 50% or more of the
partnership or membership interests, within a twelve (12) month period, or the
dissolution of any such partnership or limited liability company and (ii) if
Subtenant or any subtenant of Subtenant under any sublease is a corporation
whose stock is not publicly held and not publicly traded, the dissolution,
merger, consolidation or other reorganization of Subtenant or any such subtenant
of Subtenant, or, within a twelve (12) month period, (A) the sale or other
transfer of more than an aggregate of 50% of the voting shares of Subtenant or
any such subtenant of Subtenant (other than to immediate family members by
reason of gift or death), or (B) the sale, mortgage, hypothecation or pledge of
more than an aggregate of 50% of the value of the unencumbered assets of
Subtenant or any such subtenant of Subtenant. For purposes of the preceding
sentence, “immediate family members” means a spouse, sibling, parent or child.

(d) Provided that no Default exists, Sublandlord shall, at no cost or expense to
Sublandlord, request Landlord’s consent to any assignment complying with the
provisions of this Section 9.

 

14



--------------------------------------------------------------------------------

10. Condition of Subleased Premises. Except for Sublandlord’s Work, the
Subleased Premises are being leased in their “AS-IS” condition as of the date of
this Sublease (reasonable wear and tear excepted) and the parties acknowledge
that Sublandlord has made no representations concerning the condition or
suitability of the Subleased Premises except as expressly set forth herein. To
the best of Sublandlord’s knowledge, the Personal Property and all Building
systems (including, without limitation, HVAC, plumbing, electrical, life safety,
security and lighting systems) servicing the Subleased Premises are in good
working order and repair as of the date of this Sublease. Sublandlord and
Subtenant shall agree upon the Punch-list Items, if any, within fifteen
(15) days after the Commencement Date and Sublandlord shall thereafter use
commercially reasonable efforts to complete such Punch-list Items in an
expeditious manner at its sole cost and expense (and Subtenant shall provide
Sublandlord and its contractors with such access to the Subleased Premises as is
reasonably necessary to do so). Upon the expiration or earlier termination of
the Sublease Term, Subtenant shall surrender the Space in the condition required
by Section 29 of the Original Lease upon the expiration of the term thereof and
remove all of (i) its personal property from the Space (and repair any damage
caused by such removal), (ii) Subtenant’s Security System and (iii) any other
Alterations which Sublandlord shall have reasonably requested that Subtenant
remove at the time at which Sublandlord shall have consented to the same in
accordance with Section 5(b). Notwithstanding the foregoing, in no event shall
Subtenant have any obligation to remove (i) any alterations, improvements or
cabling in place in the Space made or installed by Landlord or by or on behalf
of Sublandlord prior to the Commencement Date, (ii) the Subtenant Approved
Alterations (except for any signage installed as part of the Subtenant Approved
Alterations), or (iii) any Hazardous Substances not placed on or about the
Subleased Premises by or on behalf of Subtenant or anyone claiming by, through
or under Subtenant. If Subtenant shall be required to remove any Alterations
pursuant to this Section 10, then upon such removal, Subtenant shall restore the
affected portion of the Subleased Premises to substantially the condition
existing prior to the installation of such Alteration. Subject to the provisions
of Article 14(q) hereof, upon the expiration or earlier termination of the
Sublease Term, Subtenant shall deliver the Personal Property to Sublandlord. The
provisions of this Section 10 shall survive the expiration or earlier
termination of this Sublease.

11. Notices. Notices by Sublandlord and Subtenant shall be given and be deemed
received in the same manner provided by Section 30 of the Original Lease at the
following addresses:

KPMG LLP

Three Chestnut Ridge Road

Montvale, New Jersey 07645-0435

Attention: Principal in Charge; Real Estate Services

With a copy to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154-0037

Attention: Michael B. Kinney, Esq.

 

15



--------------------------------------------------------------------------------

To Subtenant:

Prior to the Commencement Date:

LookSmart, Ltd.

625 Second Street

San Francisco, CA 94107

Attention: General Counsel

On and after the Commencement Date:

LookSmart, Ltd.

55 Second Street, 7th Floor

San Francisco, CA 94105

Attention: General Counsel

12. Brokers. Each party represents to the other that it has not dealt with any
real estate broker, sales person or finder in connection with this Sublease
other than CB Richard Ellis, Inc. (for Sublandlord) and Cushman & Wakefield,
Inc. and KBM Partners, Inc. (for Subtenant) (collectively, the “Broker”).
Sublandlord shall be responsible for paying a commission to CB Richard Ellis,
Inc. pursuant to a separate agreement between Sublandlord and CB Richard Ellis,
Inc. Each of Sublandlord and Subtenant hereby agrees to indemnify and hold the
other harmless from and against any liabilities and claims for commissions and
fees due or claimed to be due by any broker, real estate salesperson or similar
person or entity other than the Broker, arising out of any such broker, real
estate salesperson or similar person or entity claiming to have dealt with the
indemnifying party in connection with this Sublease.

13. Landlord’s Consent. This Sublease and all of Sublandlord’s and Subtenant’s
obligations under this Sublease (except for Subtenant’s obligation to deliver
the Letter of Credit to Sublandlord pursuant to the terms of Section 15) are
expressly contingent upon Sublandlord obtaining the written consent to this
Sublease from the Landlord under the Lease. Sublandlord shall use diligent good
faith efforts to obtain such consent (without any cost or expense to Subtenant)
as soon as reasonably possible after the date of this Sublease. If despite such
diligent good faith efforts Sublandlord has not obtained such consent within
thirty (30) days after the date of this Sublease, then Subtenant shall have the
right to terminate this Sublease by giving written notice to Sublandlord within
five (5) days after the expiration of such thirty (30) day period, and
Sublandlord shall return the Letter of Credit to Subtenant and reimburse
Subtenant for the first monthly installment of Base Rent (in the amount of
$39,994.00) paid by Subtenant to Sublandlord. If despite such diligent good
faith efforts Sublandlord has not obtained such consent within sixty (60) days
after the date of this Sublease (and Subtenant has not terminated this Sublease
in accordance with the foregoing sentence), then this Sublease shall be null and
void and of no further force or effect, and Sublandlord shall return the Letter
of Credit to Subtenant and reimburse Subtenant for the first monthly installment
of Base Rent (in the amount of $39,994.00) paid by Subtenant to Sublandlord.

 

16



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Governing Law – This Sublease shall be governed by the laws of the State of
California without regard to any conflict of law principles.

(b) Waiver of Trial By Jury – To the extent permitted by law, the parties hereto
mutually hereby knowingly, voluntarily and intentionally waive the right to a
trial by jury in respect of any claims by either party based on this Sublease,
arising out of, under, or in connection with this Sublease, or any course of
conduct, course of dealings, statements (whether verbal or written) or actions
of either party (including, without limitation, any course of conduct in the
enforcement of this Sublease), and the parties hereby agree that they will not
seek to consolidate any litigation, based on any such claim, with any other
action in which a jury trial cannot be or has not been waived.

(c) Merger of Prior Agreements – All prior or contemporaneous promises,
agreements, and understandings, whether oral or written, relating to the subject
matter of this Sublease are deemed to be superseded by this Sublease, and no
party is relying on any promise, agreement or understanding not set forth in
this Sublease. This Sublease may not be amended or modified, except by a written
instrument executed and delivered by each of the parties hereto.

(d) No Waiver – No delay or omission of any party in exercising its rights and
remedies against the other shall constitute a waiver. A breach by any party of
its obligations under this Sublease may only be waived by a written instrument
executed by the party to be charged therewith. A waiver of any breach in one or
more instances shall not constitute or otherwise be an implicit waiver of any
subsequent breach.

(e) Limitation of Remedies – With respect to any provision of this Sublease, or
any holding or interpretation of law which provides, in effect, that Sublandlord
shall not unreasonably withhold or unreasonably condition or delay any consent
or any approval, Subtenant in no event shall be entitled to make, nor shall
Subtenant make, any claim, and Subtenant hereby waives any claim, for money
damages nor shall Subtenant claim any money damages by way of set-off,
counterclaim or defense based upon any claim or assertion by Subtenant that
Sublandlord has unreasonably withheld or unreasonably conditioned or delayed any
consent or approval. Subtenant’s sole remedy in any such case shall be an action
or proceeding to enforce any such provision by way of specific performance or
for a declaratory judgment.

(f) No Counterclaims – In the event that Sublandlord commences any summary
proceedings for possession of the Subleased Premises, Subtenant shall not
interpose any counterclaim of whatever nature or description in any such
proceeding (unless such counterclaim is compulsory or unless Subtenant’s failure
to interpose such counterclaim in such proceeding would result in the waiver of
Subtenant’s right to bring such claim in a separate proceeding under applicable
law). Notwithstanding the foregoing, Subtenant may assert any affirmative
defenses that Subtenant has to Sublandlord’s right to bring such summary
proceeding and shall not be required to bring a separate action to assert such
affirmative defenses.

 

17



--------------------------------------------------------------------------------

(g) Successors and Assigns – The covenants, conditions and agreements contained
in this Sublease shall bind and inure to the benefit of Sublandlord and
Subtenant and their respective successors and, except as otherwise provided in
this Sublease, their assigns.

(h) Captions and Headings – The captions and headings in this Sublease are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope of this Sublease or the intent of any provisions
hereof.

(i) No Presumption – This Sublease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Sublease to be drafted.

(j) Default Interest – In the event any payment of Rent required to be made
hereunder is not made within five (5) days after the date such payment is due
pursuant to the provisions of this Sublease, Subtenant shall pay to Sublandlord
interest on such overdue amount calculated from the date such payment was due
until the date the same is actually received by Sublandlord at an annual rate of
interest equal to the lesser of (i) the Interest Rate set forth in Section 9 of
the Original Lease, and (ii) the maximum rate of interest permitted by law.

(k) Self-Help – In addition to any and all other rights and remedies available
to Sublandlord under this Sublease, if a Default exists, Sublandlord, without
thereby waiving such Default and without liability to Subtenant, may, but shall
not be obligated to, perform the same for the account and at the expense of
Subtenant, without notice in case of emergency and upon five (5) days prior
notice in all other cases and Sublandlord shall have the right to enter the
Space at any time thereafter to cure any such Default. Sublandlord shall use
commercially reasonable efforts to minimize any interference with the conduct of
Subtenant’s business at the Subleased Premises during any such entry into the
Space by Sublandlord. If Sublandlord engages an attorney and/or incurs any other
expense in connection with exercising the foregoing right, Subtenant agrees that
it shall pay such reasonable attorneys’ fees or other expenses to Sublandlord,
within five (5) days after receipt of a bill therefor.

(l) No Accord and Satisfaction – No payment by Subtenant, or receipt by
Sublandlord, of a lesser amount than the Rent required to be paid shall be
deemed to be other than on account of the earliest stipulated Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment of Rent be deemed an accord and satisfaction, and Sublandlord may
accept such check or payment without prejudice to Sublandlord’s right to recover
the balance of such Rent or pursue any other rights or remedies available to
Sublandlord.

(m) Personal Liability – Notwithstanding anything to the contrary (i) in this
Sublease, or in any instrument executed in connection with this Sublease or
(ii) in any applicable law or statute, including but not limited to the Delaware
Limited Liability Partnership Act: (a) Subtenant acknowledges that Sublandlord
is a partnership; (b) Subtenant expressly agrees that any liability of
Sublandlord arising out of or in connection with this Sublease, or any
instrument executed in connection with this Sublease, or the relationship of
Sublandlord and Subtenant under this Sublease, and the ability of Subtenant to
recover damages or other relief under this Sublease, or under any instrument
executed in connection with this Sublease, shall be limited

 

18



--------------------------------------------------------------------------------

solely to the assets of Sublandlord; (c) in no instance whatsoever shall any
present, past or future member of the administrative board of Sublandlord or any
present, past or future director, officer, partner, manager, participating
principal, national director, administrator or similar person or employee of
Sublandlord (each, a “Sublandlord Covered Person”) have any personal or
individual liability hereunder for the satisfaction of any obligations or
liabilities of Sublandlord under this Sublease, or under any instrument executed
in connection with this Sublease, all such personal or individual liability, if
any, being expressly, unconditionally and irrevocably waived and released by
Subtenant; (d) Sublandlord’s assets shall not include the capital accounts of
any individual partner of Sublandlord or any negative capital account of any
individual partner of Sublandlord; (e) no Sublandlord Covered Person shall be
obligated to make, and no Sublandlord Covered Person shall in fact make, any
capital contribution or other payment of any kind to Sublandlord in order for
Sublandlord to satisfy its obligations hereunder, under this Sublease, or under
any instrument executed in connection with this Sublease; and (f) the provisions
of this paragraph may not be waived by any partner, manager or employee or
Sublandlord or by any actions or inaction of Sublandlord. Notwithstanding
anything to the contrary in this Sublease, or in any instrument executed in
connection with this Sublease, Sublandlord acknowledges and expressly agrees
that in no event shall Subtenant’s officers, directors, shareholders, members or
employees have any personal or individual liability under this Sublease for the
satisfaction of any obligations or liabilities of Subtenant under this Sublease,
or under any instrument executed in connection with this Sublease, all such
personal or individual liability, if any, being expressly, unconditionally and
irrevocably waived and released by Sublandlord.

(n) Parking. Subject to the provisions of Section 43(s) of the Original Lease,
during the Sublease Term, Subtenant shall be allocated two (2) parking spaces in
the Garage for use by Subtenant’s employees. Subtenant shall pay Sublandlord on
a monthly basis for the parking spaces the monthly amount payable by Sublandlord
under the Lease for the parking spaces (as the monthly amount may be adjusted
from time to time pursuant to Section 43(s) of the Original Lease) (regardless
of whether Subtenant or its employees are using them), within twenty (20) days
of receipt of demand.

(o) Signage; Building Directory.

(i) Signage. Sublandlord agrees not to unreasonably withhold, condition or delay
its consent, subject to Subtenant’s compliance with all applicable provisions of
this Sublease (including, without limitation, the provisions of Section 5(b))
and Section 41 of the Original Lease (including, without limitation, provisions
thereof requiring Landlord’s consent, to the extent applicable), to Subtenant’s
installation of two (2) Building standard identifying signs in the elevator
landing area utilizing Subtenant’s corporate graphics at the entrance to the
Space, along with one sign in the interior of the Space visible from the
elevator landing area, which shall be installed at Subtenant’s sole cost and
expense, in a good and workmanlike manner, in accordance with all applicable
laws, and pursuant to plans and specifications prepared by a licensed architect
and approved by Sublandlord (which approval shall not be unreasonably withheld,
conditioned or delayed). Such signage shall be maintained by Subtenant in a
first class manner at its sole cost and expense. Upon the expiration or earlier
termination of the Sublease Term, Subtenant shall remove any signage installed
by Subtenant at its sole cost and expense and repair all damage to the Building
caused by such removal.

 

19



--------------------------------------------------------------------------------

(ii) Building Directory. Provided no Default exists, Sublandlord shall request
Landlord to list Subtenant’s name and location in the Building directory. Any
costs and expenses charged by Landlord associated with changing such Building
directory listing shall be paid by Subtenant within twenty (20) days of receipt
of demand.

(p) Attornment. Subtenant acknowledges that Landlord shall have the right to
continue or terminate this Sublease, in Landlord’s sole discretion, upon
termination of the Lease, and Subtenant agrees to recognize and attorn to
Landlord in the event that Landlord elects under such circumstances to continue
this Sublease on all of the terms and conditions set forth herein for the
remainder of the Sublease Term.

(q) Sublandlord’s Personal Property Conveyance Option. Sublandlord is hereby
given the option (“Sublandlord’s Personal Property Conveyance Option”) to convey
all right, title and interest of Sublandlord in and to the Personal Property to
Subtenant. Sublandlord’s Personal Property Conveyance Option may be exercised by
Sublandlord at any time, if ever, by notice (the “Option Notice”) to Subtenant
given on or before July 1, 2014 (time being of the essence with respect to the
giving of the Option Notice). If Sublandlord exercises Sublandlord’s Personal
Property Conveyance Option, then (i) all of Sublandlord’s right, title and
interest in and to the Personal Property shall be transferred and conveyed to
Subtenant, for a total consideration of $1.00, by way of bill of sale in form
reasonably acceptable to Subtenant, in its then existing “as-is” condition, on
the Expiration Date (without representation, warranty or guaranty by, or
recourse against, Sublandlord of any kind whatsoever, except that Sublandlord
shall represent and warrant to Subtenant in such bill of sale that the Personal
Property is free and clear of any liens or encumbrances), (ii) Sublandlord shall
retain the obligation to maintain and insure the Personal Property pursuant to
the terms hereof (notwithstanding Sublandlord’s delivery of the Option Notice)
and (iii) Subtenant shall remove the Personal Property from the Subleased
Premises upon the Expiration Date.

(r) Submetering. To the extent required by Landlord as a result of Landlord’s
determination that Subtenant’s use of electricity in the IDF room within the
Subleased Premises exceeds normal electricity use for an IDF room for office
use, Subtenant shall, at its sole cost and expense, install a meter, and all
related equipment, to measure electricity consumed in the IDF room within the
Subleased Premises, in accordance with all of the applicable terms, covenants
and conditions of Articles 12 and 15 of the Original Lease and Exhibit I of the
Original Lease. Subtenant shall pay on demand (i) the actual metered cost of
such excess electric current consumed by Subtenant as measured by such meter
(the “Excess Metered IDF Electricity Costs”), as billed by Landlord, (ii) the
reasonable, actual costs incurred by Landlord for any repairs to, replacements
or maintenance of, such meter, and (iii) any actual accounting expenses incurred
by Landlord in connection with such metering. It is the understanding and
expectation of Sublandlord and Subtenant that Operating Expenses shall not
include the Excess Metered IDF Electricity Costs pursuant to the terms of the
Lease.

15. Security Deposit.

(a) Subtenant shall deliver to Sublandlord upon its execution of this Sublease,
for the full and faithful performance by Subtenant of each and every term,
provision, covenant and condition of this Sublease and Subtenant shall maintain
as set forth herein, a clean,

 

20



--------------------------------------------------------------------------------

irrevocable and freely transferable letter of credit, in the sum of $300,000.00,
in form and substance, and issued by a bank, reasonably satisfactory to
Sublandlord (the “Letter of Credit”). The Letter of Credit shall provide (i) for
automatic annual renewals thereof to and including the date that is sixty
(60) days after the expiration of the Sublease Term, unless Sublandlord shall be
notified by the issuing bank at least sixty (60) days prior to any expiration
date that the Letter of Credit shall not be extended beyond such date; (ii) that
upon presentation of the Letter of Credit to the issuing bank and its receipt of
a written statement purported to be signed by or on behalf of Sublandlord
stating that Subtenant is in Default under the Sublease, said issuing bank will
pay to Sublandlord the amount stated in such notice to be necessary to cure such
Default, up to the face amount of the Letter of Credit; and (iii) that it shall
be freely transferable by Sublandlord, to Sublandlord’s assignee of its interest
in this Sublease upon notice to the issuing bank, without charge. The Letter of
Credit shall be subject to the Uniform Practices for Documentary Credits then
prevailing.

In the event that the issuing bank shall notify Sublandlord that the Letter of
Credit shall not be renewed or extended, then, not later than thirty (30) days
prior to the expiration of the Letter of Credit, Subtenant shall deliver to
Sublandlord a replacement Letter of Credit in the full amount required pursuant
to this Section 15, in form and substance, and issued by a bank, reasonably
satisfactory to Sublandlord. The failure of Subtenant to so timely furnish such
replacement Letter of Credit as herein provided shall be deemed a Default
hereunder.

(b) If Subtenant is in Default hereunder, Sublandlord may, but shall not be
required to draw on the Letter of Credit (as above provided) for the payment of
any Rent in default or for payment of any other sum which Sublandlord may
expend, or be required to expend, by reason of such Default, and, if Subtenant
is in Default for having failed to timely furnish to Sublandlord a replacement
Letter of Credit in accordance with the terms of Section 15(a), then Sublandlord
shall have the right to draw the entire amount of the Letter of Credit and to
hold the proceeds as a cash security deposit (the “Security Deposit”), as
security for the full and faithful performance by Subtenant of all of the terms,
covenants and conditions of this Sublease. If Subtenant is in Default,
Sublandlord may use, apply or retain the whole or any part of the Security
Deposit for the payment of any Rent in default or for payment of any other sum
which Sublandlord may expend, or be required to expend, by reason of Subtenant’s
Default. If Sublandlord uses or retains all or a portion of the Security
Deposit, Subtenant shall replenish such amount as Sublandlord used, within ten
(10) days after written demand of Sublandlord. At any time or times when,
pursuant to the provisions of this Section 15, Sublandlord shall draw on the
Letter of Credit as aforesaid, and within five (5) days after Sublandlord’s
demand therefor, Subtenant shall restore the amount of the Letter of Credit to
the amount then required hereunder and deliver an amendment to the Letter of
Credit to Sublandlord, in form and substance reasonably satisfactory to
Sublandlord, evidencing the same. Sublandlord shall release the Security Deposit
to Subtenant upon delivery to Sublandlord of a replacement Letter of Credit
complying with the terms hereof. Sublandlord’s obligations with respect to the
Security Deposit are those of a debtor and not a trustee. Sublandlord shall not
be required to maintain the Security Deposit in a trust account or separate from
Sublandlord’s general or other funds and Sublandlord may commingle the Security
Deposit with any of Sublandlord’s general or other funds. Subtenant shall not be
entitled to any interest on the Security Deposit.

 

21



--------------------------------------------------------------------------------

(c) In case of the assignment or other transfer by Sublandlord of its interest
in this Sublease, or any cessation of Sublandlord’s interest therein, whether in
whole or in part, (i) Sublandlord may, upon notice to Subtenant, transfer its
interest in the Letter of Credit or Security Deposit, as the case may be, to the
grantee, assignee or other transferee of Sublandlord’s interest, and (ii) from
and after such transfer and the transferee’s written assumption of Sublandlord’s
obligations under this Section 15 Sublandlord shall be relieved of all liability
with respect to the Letter of Credit or Security Deposit, as the case may be,
and Subtenant shall look solely to the grantee, assignee or transferee for same.
Subtenant agrees that Subtenant shall not assign (except in connection with an
assignment of the Sublease made in accordance with this Sublease) or encumber
the Letter of Credit or Security Deposit, as the case may be, and no such
assignment or encumbrance by Subtenant of all or any part of the Letter of
Credit or Security Deposit, as the case may be, shall be binding upon
Sublandlord, whether made prior to, during, or after the Sublease Term.
Sublandlord shall not be required to exhaust its remedies against Subtenant or
against the Letter of Credit or Security Deposit, as the case may be, before
having recourse to any other form of security held by Sublandlord and recourse
by Sublandlord to such other form of security shall not affect any remedies of
Sublandlord which are provided in this Sublease or which are available to
Sublandlord under this Sublease.

(d) Sublandlord agrees that, provided that no Default exists, Subtenant shall be
permitted to reduce the amount of the Letter of Credit to (i) $240,000.00 on the
first (1st) anniversary of the Commencement Date, (ii) $192,000.00 on the second
(2nd) anniversary of the Commencement Date, (iii) $153,600.00 on the third
(3rd) anniversary of the Commencement Date, and (iv) $122,880.00 on the fourth
(4th) anniversary of the Commencement Date. Upon request by Subtenant, given no
earlier than ten (10) days prior to the respective dates upon which the Letter
of Credit may be reduced pursuant to the preceding sentence and provided that no
Default exists, Sublandlord shall deliver to the issuing bank, within ten
(10) days after receipt of such request from Subtenant, its written
authorization to so reduce the amount of the Letter of Credit as of the date in
question.

(e) Subject to all of the other conditions and provisions of this Section 15,
Subtenant agrees to deliver, and Sublandlord agrees to accept, initially, a
Letter of Credit conforming to all of the requirements of this Section 15 issued
by City National Bank (the “Bank”). In the event that at anytime (i) the Bank’s
credit rating, or (ii) the credit rating of any subsequent issuer of a Letter of
Credit held by Sublandlord hereunder, falls below a level reasonably acceptable
to Sublandlord, then, in such event, Subtenant shall supply and deliver to
Sublandlord, within thirty (30) days of Sublandlord’s notice to Subtenant of the
occurrence of (i) or (ii) above, a substitute Letter of Credit from a bank
having a credit rating reasonably acceptable to Sublandlord, and otherwise in
compliance with the conditions and provisions of this Section 15.

(f) Provided that no Default exists, within sixty (60) days of the expiration or
termination of the term of this Sublease (not resulting from a Default),
Sublandlord shall return the Letter of Credit or Security Deposit, if any, to
Subtenant.

16. Representations and Warranties of Sublandlord. Sublandlord represents and
warrants for the benefit of Subtenant that: (i) the copy of the Lease attached
hereto as Exhibit A is a true, correct and complete copy thereof (with certain
financial provisions redacted); (ii) there

 

22



--------------------------------------------------------------------------------

exist no amendments, modifications or other agreements (whether oral or written)
affecting the Lease except as attached hereto; (iii) to the best of
Sublandlord’s knowledge, neither Sublandlord nor Landlord is in default under
the Lease nor is there any event, condition or circumstance existing which with
notice or the passage of time or both could constitute a default under the
Lease; (iv) the Lease is in full force and effect; (v) neither Sublandlord nor,
to the best of Sublandlord’s knowledge, anyone claiming by, through or under
Sublandlord, has caused any Hazardous Substances to be generated, placed, held,
stored, used, located or disposed of at the Subleased Premises in violation of
Section 39 of the Original Lease, and to Sublandlord’s actual knowledge, no
Hazardous Substances are located on, about or under the Subleased Premises;
(vi) Sublandlord has received no notice from Landlord with respect to any
default by Sublandlord under the Lease remaining uncured as of the date hereof;
and (vii) as of the date hereof, Sublandlord has received no written notice of
any pending suit for claims against Sublandlord relating to any condition
existing or event occurring in the Subleased Premises and Sublandlord has no
knowledge of any such claims.

17. Amendment of Lease. Sublandlord shall not amend or modify the Lease in any
way, except as otherwise expressly permitted in the last sentence of Section 4,
so as to materially or adversely affect Subtenant or its interest under this
Sublease, increase Subtenant’s obligations under this Sublease or restrict
Subtenant’s rights under this Sublease, in each case without the prior written
consent of Subtenant, which may be withheld in Subtenant’s sole discretion.

18. Casualty and Condemnation. In the event that, as a result of any casualty or
condemnation affecting the Subleased Premises, or affecting any other portions
of the Project (except the Garage) that materially and adversely affects the use
of and/or access to the Subleased Premises, Sublandlord has the right under the
Lease to terminate the Lease as a result thereof, Subtenant shall have a
corresponding right to terminate this Sublease, independent of Sublandlord’s
right to terminate the Lease in such event. Notwithstanding the foregoing, for
the purpose of determining under this Section 18 whether Sublandlord has the
right to terminate the Lease in the event of a casualty, (i) the phrase “one
year after the date of the casualty” set forth in clause (x) of Section 20(b) of
the Original Lease shall be deemed deleted and replaced with “eight (8) months
after the date of the casualty”, (ii) the phrase “the last twenty-four
(24) months of the Lease Term” set forth in clause (y) of Section 20(b) of the
Original Lease shall be deemed deleted and replaced with “the last twelve
(12) months of the Sublease Term”, and (iii) the phrase “one (1) year after the
date of such damage” set forth in clause (z) of Section 20(b) of the Original
Lease shall be deemed deleted and replaced with “eight (8) months after the date
of such damage.”

19. Attorneys’ Fees. In the event of any dispute or litigation between
Sublandlord and Subtenant concerning the terms of this Sublease or by either
party to enforce the obligations of the other party under this Sublease, the
losing party in any such transaction shall be obligated to reimburse the
prevailing party for all reasonable and actually incurred costs and expenses,
including reasonable, actual attorneys’ fees, incurred in connection with any
such dispute.

 

23



--------------------------------------------------------------------------------

20. Floor Coverings. Subtenant shall clean all floor covering in the Subleased
Premises twice during each twelve (12) month period occurring during the
Sublease Term pursuant to the written cleaning specifications for such floor
coverings provided by Sublandlord to Subtenant.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGE FOLLOWS]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the day
and year first above written.

 

SUBLANDLORD:

KPMG LLP,

a Delaware limited liability partnership

By:   /s/ Christopher P. Gallo  

Christopher P. Gallo

Principal In Charge

Real Estate Services

 

SUBTENANT:

LOOKSMART, LTD.,

a Delaware corporation

By:   /s/ S.C. Markowski  

Name: Stephen C. Markowski

Title: CFO

 

25



--------------------------------------------------------------------------------

SCHEDULE A

THE PERSONAL PROPERTY

Inventory of Items contained at KPMG, 55 2nd St., 7th floor, San Francisco, CA
94105

 

Knoll Life Chairs

   93

Knoll Side Chairs

   50

Harter Mesh Chairs

   12

Conference Room Chairs

   18

Folding Chairs

   38

Free Standing Lateral File Cabinets

   29

Propeller Tables

   6

Folding Tables

   7

GE Refrigerators

   2

64 Sq. Ft. Cubicles

   47

48 Sq. Ft. Cubicles

   37

Ice Machine

   1

Hardwired coffee maker

   1

Large Credeza

   2

Samll Credenza

   1

All AV in the conference rooms will stay in palce with the furniture

 

26



--------------------------------------------------------------------------------

SCHEDULE B

SUBLANDLORD’S WORK

Sublandlord shall remove from the Space the high density filing system
(consisting of forty-five filing units located in the storage room within the
Space as of the date of this Sublease), and repair any damage to the Space
resulting from such removal, including without limitation, fill and cap any
holes in the floor of the Space (but expressly excluding the obligation to patch
and repair the carpeting in the Space), at its sole cost and expense, in a good
and workmanlike manner and in compliance with all applicable laws and building
codes.

 

27



--------------------------------------------------------------------------------

SCHEDULE C

BASE RENT

 

Period

   Annual Base Rent    Monthly

During the period commencing on the Rent Commencement Date and ending on
February 28, 2011*

   $ 479,928.00    $ 39,994.00

During the period commencing on March 1, 2011 and ending on February 28, 2012*

   $ 499,925.00    $ 41,660.42

During the period commencing on March 1, 2012 and ending on February 28, 2013*

   $ 519,922.00    $ 43,326.83

During the period commencing on March 1, 2013 and ending on February 28, 2014*

   $ 539,919.00    $ 44,993.25

During the period commencing on March 1, 2014* and ending on the Expiration Date

   $ 559,916.00    $ 46,659.67

 

* In the event the Rent Commencement Date is extended pursuant to Section 2(a),
each of the February and March dates set forth in this Schedule C shall be
extended for a like number of days. For example, if the Rent Commencement Date
is extended pursuant to Section 2(a) to March 10, 2010, then during the period
commencing on March 10, 2010 and ending on March 9, 2011, the Annual Base Rent
would be $479,928.00, during the period commencing on March 10, 2011 and ending
on March 9, 2012, the Annual Base Rent would be $499,925.00, etc.

 

28



--------------------------------------------------------------------------------

SCHEDULE D

SUBLANDLORD’S WIRING INSTRUCTIONS

JP Morgan Chase

270 Park Ave

New York, NY 10022

ABA# 021000021

Account # 304944068

Account name: KPMG LLP

Swift Code: CHASUS33

 

29



--------------------------------------------------------------------------------

EXHIBIT A

LEASE

(see attached)

 

30



--------------------------------------------------------------------------------

EXHIBIT B

SPACE PLAN FOR SUBTENANT’S APPROVED ALTERATIONS

(see attached)

 

31